DETAILED ACTION
This action is in reply to papers filed 8/25/2022. Claims 1-3, 8, 10, 12, 15, 18 and 48-58 are pending and examined herein.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180369284A1, Published 12/27/2018.

                                                         Maintained Rejection(s)
Applicant's arguments filed 8/25/2022, with respect to the 103 (a) rejection of claims  1-3, 8, 10, 12, 15, 48- 50, 52-54 as being unpatentable over Evseenko et al. (PNAS, 107(31): 13742-13747, 2010.) in view of RevitaCell (Gibco® RevitaCell™ Supplement, Life Technologies, Pgs.1-4, 2015.) and Chen et al. (Stem Cell Res. 2012 Nov; 9(3): 237–248.) have been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant's arguments filed 8/25/2022, with respect to the 103 (a) rejection of claim 18 as being unpatentable over 35 U.S.C. 103 as being unpatentable over Evseenko et al. (PNAS, 107(31): 13742-13747, 2010) in view of RevitaCell (Gibco® RevitaCell™ Supplement, Life Technologies, Pgs.1-4, 2015) and Chen et al. (Stem Cell Res. 2012 Nov; 9(3): 237–248.) as applied to claims 1-3, 8, 10, 12, 15, 48-50, 52-54  above, and further in view of  Crooks et al. (WO 2017/075389 A1, Published 5/4/2017) have been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant's arguments filed 8/25/2022, with respect to the 103 (a) rejection of claim 51 as being unpatentable over 35 U.S.C. 103 as being unpatentable over Evseenko et al. (PNAS, 107(31): 13742-13747, 2010) in view of RevitaCell (Gibco® RevitaCell™ Supplement, Life Technologies, Pgs.1-4, 2015) and Chen et al. (Stem Cell Res. 2012 Nov; 9(3): 237–248.) as applied to claims 1-3, 8, 10, 12, 15, 48-50, 52-54  above, and further in view of  Jin et al. (Tissue Engineering: Part A Volume 18, Numbers 13 and 14, 2012.) have been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.

Claim Rejections - 35 USC § 112
Claims 55-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 55-57 recite the limitation "the stem cells are seeded on the substrate at a confluence of…" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 1, of which claims 55-57 depend on, does not recite a seeding step. Thus, claim 1 does not provide antecedent basis for a step of seeding the stems at any confluence.   
Appropriate correction is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1

Claim(s) 1-3, 8, 10, 12, 15, 48- 50, 52-54 remain and new claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Evseenko et al. (PNAS, 107(31): 13742-13747, 2010.) in view of RevitaCell (Gibco® RevitaCell™ Supplement, Life Technologies, Pgs.1-4, 2015.) and Chen et al. (Stem Cell Res. 2012 Nov; 9(3): 237–248.). The rejection, mailed 2/25/2022, has been copied below for Applicant’s convenience. 

Evseenko teaches the production of human embryonic mesodermal progenitors (hEMP) which arise from hESCs through the process of EMT (Pg. 13746, Col. 2, Discussion and Figure 4).  In particular, Evseenko teaches to induce mesoderm differentiation, colonies of human ES cells (H1, H9 or HES3) were cut into uniform-sized pieces and transferred into 6-well plates precoated with Matrigel and cultured initially in TESR medium.  To induce differentiation to hEMP cells, TESR medium was replaced with basal induction medium Stemline II (Pg. 13747, Col. 2, Materials and Methods).  Evseenko teaches that, “On the basis of production of CD326-CD56+ cells (hEMP), the optimal induction medium was found to be basal medium supplemented with BMP4, VEGF, and bFGF, (all 10 ng/mL) with the inclusion of Activin A (10ng/mL) on day 1 only (aka “A-BVF”).” (as in claim 1(d)) See Pg. 1 of the Supporting Information.  In addition, Figure S1 of Evseenko teaches that activin A was used transiently for the first 24 hours of induction.  
Regarding claim 2, claim 3 and claim 49, Evseenko teaches human ES cells (H1, H9 or HES3) (Pg. 13747, col. 2, Materials and Methods). Regarding claim 8, Evseenko teaches culturing the hES cells in 6-well plates precoated with Matrigel with TESR medium (Pg. 13747, Col. 2, Materials and Methods). Regarding claim 12, Evseenko teaches culturing the cells until 50-60% confluence (Pg. 1, Col. 1, Mesoderm Induction Conditions of Supporting Information). Regarding claim 15, Evseenko teaches that the cells were induced for 3.5 days under A-BVF conditions (Pg. 1, Col. 1, Mesoderm Induction Conditions of Supporting Information). Regarding claim 52, Evseenko teaches culturing the cells until 50-60% confluent (Pg. 13747, Col. 2, Materials and Methods). Regarding claim 53 and claim 54, Evseenko teaches isolating the cells at 3.5 days after induction (p. 13747, col. 2, Materials and Methods).
Evseenko does not explicitly teach incubating clusters of stem cells with a Trypsin-like enzyme to generate non-clustered single stem cells (as in claim 1(a); contacting non-clustered stem cells with vitronectin, but not MEFs at a defined single cell density (as in claim 1(b), in-part); cultivating the stem cells under culture conditions that comprise a ROCK inhibitor (as in claim 1( c)), such as Y-27632 (as in claim 10); wherein the Trypsin-like enzyme is Trypsin, collagenase, dispase, or Trypsin-EDTA (claim 48).
However, prior to the effective date of the instant invention, RevitaCell teaches methods of passaging single human ES cells comprising, treating the cells with TrypLE select enzyme (a trypsin enzyme) (and in claim 1(a) and claim 48), singularizing the cells, and culturing the cells on vitronectin substrate (Pg. 1, Col. 2 and Figure 1) (as in claim 1(b)). In addition, and with regards to claim 1(c), RevitaCell teaches that their methods can include ROCK inhibitor Y-27632 (as in claim 10) to minimize stress from single cell passaging and greatly improves overall cell survival (Pg. 1, Col. 1, Introduction).
However, neither Evseenko nor RevitaCell teach the non-clustered stem cells are cultured at single cell density between 1.5x105 and 8x105 cells/cm2 (as further in claim 1(b)) or about 1.89x105 cells/cm2 (as in claim 50) or about 2.53x105 and 7.58x105 cells/cm2 (as in claim 58).
Before the effective filing date of the claimed invention, Chen et al. taught regenerative medicine, relying on human embryonic stem cell (hESC) technology, opens promising new avenues for therapy of many severe diseases. However, Chen cautions that this approach is restricted by limited production of the desired cells due to the refractory properties of hESC growth in vitro. Chen further notes that it is further hindered by insufficient control of cellular stress, growth rates, and heterogeneous cellular states under current culture conditions. In this study, Chen reports a novel cell culture method based on a single-cell based non-colony type monolayer (NCM) (Pg. 2, para. 3) growth. Human ESCs, grown at 1.35 to 2.1×105 cells/cm2 (paragraph bridging Pg. 2 and Pg. 3) (as further in claim 1(b) and as in claim 50), under NCM, remain pluripotent as determined by teratoma assays and sustain the potential to differentiate into three germ layers. Chen teaches this NCM culture has been shown to homogenize cellular states, precisely control growth rates, significantly increase cell production, and enhance hESC recovery from cryopreservation without compromising chromosomal integrity (Abstract). Chen teaches an advantage of this culture system is that it is simple, robust, scalable, and suitable for high-throughput screening and drug discovery (Pg. 7, ‘Conclusions’). 
Note that a 1.35 to 2.1×105 cells/cm2 , as taught in Chen, reads on the limitation set forth in claim 58. This is because MPEP 2144.05 (I) teaches  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (Examiner’s emphasis) Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°). 
In addition, MPEP 2144.05 (II) (A) states generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Accordingly, a cell density of 2.53x105 and 7.58x105 cells/cm2  is obvious in view of Chen’s teaching of up to 2.1×105 cells/cm2.
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to the skilled artisan to modify the teachings of Evseenko, to include single-cell hES cells produced by using the protocol taught by RevitaCell, with a reasonable expectation of success because Evseenko teaches culturing hES cells to produce hEMP cells, and RevitaCell teaches that using single cells would be optimal for cell purity and use.  One of skill in the art would have been motivated to use a single cell suspension improve purity of the hES cells, and further, in view of RevitaCell who state that, “By employing techniques to passage using single cell dissociation, scientists are able to have dependable cells for downstream applications and a basis of comparison for clone selection, imaging, cell sorting, and for work in suspension cultures where cell recovery and cell number are critical to success.”  (see Pg. 1, Col. 1, para. 2). In addition, the skilled artisan would have had a reasonable expectation of deriving hEMP cells from a hES single cell density of between 1.5x105 and 8x105 cells/cm2 because Chen observed success when hES single cells were plated a high cell density of between 1.35 to 2.1×105 cells/cm2. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

                                             Applicant’s Arguments/Response to Arguments

Applicant argues:  As acknowledged by the Action, neither Evseenko nor RevitaCell teach that the nonclustered stem cells are cultured at a single cell density between 1.5x105 and 8x105 cells/cm2. Action, p. 7. The Action asserts that "the skilled artisan would have had a reasonable expectation of deriving hEMP cells from a hES single cell density between 1.5x105 and 8x105 cells/cm2 because Chen observed success when hES single cells were plated [at] a high density of between 1.35 to 2.1x105 cells/cm2 ." Action, p. 9. 
However, Chen does not teach or suggest that plating stem cells at a density of between 1.35 to 2. 1x105 cells/cm2 would be beneficial in a method for stem cell differentiation. Rather, Chen teaches that that "to maintain a healthy undifferentiated culture, it was essential to plate the cells at high density (1.4 to 2.1 x 106 per well in a 6-well plate)." Chen, p. 239 (emphasis added). Chen reiterates this teaching in the "Conclusions" by stating: "This novel culture system is simple, robust, and scalable, making it ideal for the efficient production of a large amount of homogenous undifferentiated hESCs for regenerative medicine and high-throughput drug discovery." Chen, p. 247 (emphasis added). Furthermore, Chen teaches away from using the described densities for stem  cell differentiation by stating that hESCs under the non-colony type monolayer (NCM) culture conditions had "no increase in expression of genes or gene clusters that are commonly associated with differentiation pathways." Chen, p. 241. Thus, a person of ordinary skill in the art reading Chen would not have been motivated to use the single cell densities described in Chen in a method for stem cell differentiation with a reasonable expectation of success. In fact, one of ordinary skill in the art would have been motivated not to use the single-cell densities of Chen because Chen teaches that such densities would not result in differentiation.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because Chen need not have taught the cell density would “be beneficial in a method for stem cell differentiation.” Copied below is independent claim 1. 

    PNG
    media_image1.png
    556
    935
    media_image1.png
    Greyscale

Note that step (b) of claim 1 requires the stem cells to be plated at a single cell density between 1.5x105 and 8x105 cells/cm2. Step (c) of claim 1 requires further expansion of the stem cells of step (b). It is only in step (d) that differentiation is required and that requires modification of the culture conditions to induce differentiation of the stem cells into hEMP cells.  That is, step (d) explicitly states that in order for differentiation to occur, the culture conditions in which the stem cells are cultured in in step (d) is compositionally different from that of step (b) and step (c). Therefore, Chen’s teaching of “no increase in expression of genes or gene clusters that are commonly associated with different pathways” is immaterial to step b, which recites the cell density Chen is cited for teaching. As such, Chen’s teaching that their cell density “maintain[ed] a healthy undifferentiated culture” while sustaining the potential to differentiate into the three germ layers would have certainly motivated one of ordinary skill in the art to plate pluripotent stem cells at Chen’s cell density.  
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 


Prior Art Rejection 2
Claim 18 remains rejected under 35 U.S.C. 103 as being unpatentable over Evseenko et al. (PNAS, 107(31): 13742-13747, 2010) in view of RevitaCell (Gibco® RevitaCell™ Supplement, Life Technologies, Pgs.1-4, 2015.) and Chen et al. (Stem Cell Res. 2012 Nov; 9(3): 237–248.) as applied to claims 1-3, 8, 10, 12, 15, 48-50, 52-54  above, and further in view of  Crooks et al. (WO 2017/075389 A1, Published 5/4/2017).  

The teachings of Evseenko et al., RevitaCell and Chen et al. are relied upon as detailed above. However, none of the aforementioned references teach a furthering step of differentiating the hEMP cells into T cells (claim 18).
However, prior to the effective date of the claimed invention, Crooks teaches the differentiation of hEMP cells into T Cells (Figures 33-36) (as in claim 18).  Crooks teaches that 3D aggregation of cells at the stage of hEMP produced T-cells (Pg. 125, lines 7-8).  Crooks teaches that these methods are more cost-effective, less labor-intensive T cells for immunotherapy (Pg. 2, para. 5).
Accordingly, it would have been obvious to the skilled artisan to utilize the hEMP cells produced by Evseenko and RevitaCell, and then differentiate the hEMP cells into T cells, with a reasonable expectation of success because Evseenko teaches that their methods produce cells that can be used for tissue engineering and therapy, and Crooks teaches that their methods efficiently produce T cells from hEMP cells for therapeutic purposes. Thus, one of skill in the art would have been motivated to do so to efficiently produce therapeutic T cells for use in immunotherapy, as suggested by Crooks. 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

    Applicant’s Arguments/Response to Arguments
Applicant argues: Claim 18 depends from claim 1 and is allowable for at least the same reasons that claim 1 is allowable.
In Response: Arguments drawn to independent claim 1 have been addressed and were not found persuasive. Accordingly, the rejection of claim 18 is maintained. 

Prior Art Rejection 3
Claim 51 remains rejected under 35 U.S.C. 103 as being unpatentable over Evseenko et al. (PNAS, 107(31): 13742-13747, 2010) in view of RevitaCell (Gibco® RevitaCell™ Supplement, Life Technologies, Pgs.1-4, 2015.) and Chen et al. (Stem Cell Res. 2012 Nov; 9(3): 237–248.) as applied to claims 1-3, 8, 10, 12, 15, 48-50, 52-54  above, and further in view of  Jin et al. (Tissue Engineering: Part A Volume 18, Numbers 13 and 14, 2012).  

The teachings of Evseenko et al., RevitaCell and Chen et al. are relied upon as detailed above. However, none of the aforementioned references teach that the substrate comprises a membrane (as in claim 51).
However, prior to the effective date of the claimed invention, Jin teaches culturing human ES cells on polyester membrane substrates (as in claim 51) (Abstract) that were coated with Matrigel before cell seeding (p. 1420, col. 2, hESC culture).  Jin teaches that hES cells grown on membranes had shortened doubling times (Abstract); that growing hESCs on membranes showed no considerable difference in pluripotent marker genes (p. 1421, col. 2); and that growing hESCs on a porous membrane provides a better niche for attachment, expansion and differentiation (p. 1426, col. 1, Discussion).
Accordingly, it would have been obvious to the skilled artisan to modify Jin’s techniques and coat the membranes with vitronectin and to grow hES cells, with a reasonable expectation of success because hES cells could maintained on membranes coated with either Matrigel (as taught by Evseenko and Jin) or vitronectin, as shown by RevitaCell.  It would have been obvious to the skilled artisan that hES cells could maintained on membranes coated with either Matrigel (as taught by Evseenko and Jin) or vitronectin, as shown by RevitaCell, with the predictable result of maintaining hES cells, therefore, it would be obvious to the skilled artisan to substitute one extracellular matrix for the other to result in culturing hES cells.  It would be obvious to the skilled artisan to substitute culturing hES cells on a plate for a membrane, as taught by Jin, because the porous membrane showed better attachment, expansion and differentiation of hES cells.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

    Applicant’s Arguments/Response to Arguments
Applicant argues: Claim 51 depends from claim 1 and is allowable for at least the same reasons that claim 1 is allowable.
In Response: Arguments drawn to independent claim 1 have been addressed and were not found persuasive. Accordingly, the rejection of claim 51 is maintained. 

 
Prior Art Rejection 4
Claims 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Evseenko et al. (PNAS, 107(31): 13742-13747, 2010) in view of RevitaCell (Gibco® RevitaCell™ Supplement, Life Technologies, Pgs.1-4, 2015.) and Chen et al. (Stem Cell Res. 2012 Nov; 9(3): 237–248.) as applied to claims 1-3, 8, 10, 12, 15, 48-50, 52-54  above, and further in view of Marchal Corrales et al. (PgPub US20170226472A1, Filed 8/4/2015), Hendrich, J.K ((2008). Doctoral thesis , University of London.) and Yamato et al. (Scientific Reports volume 12, Article number: 14147 (2022)).

Claim interpretation: In view of the 112 (b) rejection above, and solely in the interest of compact prosecution, Examiner is interpreting ‘contacting non-clustered stem cells with a substrate’ to mean seeding the stem cells on a substrate. In addition, Examiner is interpreting ‘then split to a confluence of about 5%’, recited in claims 56 and 57, to mean after the seeded cells have been cultured for a time, the cultured cells are then split to a confluence of about 5%. 

 The teachings of Evseenko et al., RevitaCell and Chen et al. are relied upon as detailed above. However, none of the aforementioned references teach the stem cells are seeded on the substrate at a confluence of about 40% (as in claim 55, claim 56 (in-part) and claim 57 (in-part)).
Before the effective filing date of the claimed invention, Marchal Corrales teaches seeding adherent (Pg. 2, para. 36) mesenchymal stem cells on a plate, vessel or flask at about 40% confluence (as in claim 55, claim 56 (in-part) and claim 57 (in-part).  Marchal Corrales teaches this confluence is optimal because below this margin there are very few cells and they will grow very slowly (MSCs need to be in contact with one another), and moreover, said cells will grow faster, reaching maximum confluence too quickly. Marchal Corrales teaches this maximum confluence ranges from 80-90%, above which the cells release stress and apoptosis factors and cytokines that are harmful (Pg. 3, para. 67).
However, none of Evseenko et al., RevitaCell, Chen et al. or Marchal Corrales et al. teach the seeded cells are then split at to a confluence of about 5% (as in claim 56 and claim 57 (in-part)) after about 3 days (as in claim 57 (in-part)).
Before the effective filing date of the claimed invention, Hendrich taught cells cultured in an adherent monolayer on a flask or dish. Hendrich teaches the cells were passaged twice weekly (i.e. about 3 days) (as in claim 57 (in-part)) when they reached a confluency of approx. 80-90%, and split to a confluency of approximately 20%. 
A teaching of splitting to confluency of approximately 20% reads on confluence of about 5% (as in claim 56 (in-part) and claim 57(in-part)) (Pg. 72, para. 2). This is because MPEP 2144.05 (I) teaches  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (Examiner’s emphasis) Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°). 
In addition, MPEP 2144.05 (II) (A) states generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Accordingly, a splitting to confluence of approximately 20% reads on a splitting to confluence of about 5% (as in claim 56 and claim 57(in-part)).
Accordingly, it would have been prima facie obvious to modify the teachings of Evseenko et al., RevitaCell and Chen et al., wherein the combination teaches seeding single-cell hES cells on an adherent vitronectin substrate to produce hEMP cells, with the teachings of Hendrich et al. who teaches seeding adherent stem cells on a vessel at an optimal confluence of 40%, with a reasonable expectation of arriving at the claimed invention. That is, one of ordinary skill in the art would have find it obvious to seed the hES cells at a confluence of 40% on the vitronectin coated substrate because Marchal Corrales notes that this is an optimum confluency for cells that need to be in contact with one another to grow- a well-known characteristic of pluripotent stem cells (See Yamato at Pg. 6 last paragraph, attached herewith). Moreover, when taken with Chen’s warning regarding uncontrollable growth rates of embryonic stem cells, the skilled artisan would have found it prima facie obvious to passage the embryonic stem cells in the method of Evseenko et al., RevitaCell and Chen et al. to a low confluency because Morales teaches such cells can reach maximum confluence too quickly. 
As such, the combination would have been prima facie obvious. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632